ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Applicant’s arguments, filed 10/25/2021, have been fully considered.  
Applicant’s amendment amended claims 1 and 4-7.
Applicant’s amendment left claims as originally filed or previously presented 9-20.
Applicant’s amendment cancelled claims 2-3 and 8.
Claims 1, 4-7, and 9-20 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 10/25/2021, with respect to objections of the claims 1-2 and 4-7 have been fully considered and are persuasive. The applicant has amended claims 1 and 4-7 and cancelled claim 2. Thus, the objections have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 7, filed 10/25/2021, with respect to the rejections of claims 1-2, 4-7 and 9-20 under 35 USC § 103 have been fully considered and are persuasive. The applicant has canceled claim 2 and amended claim 1 to include limitations that were not taught or suggested by the prior art relied upon in the previous rejections. Thus, the rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the limitation: “wherein at least one of the input pressure sensors outputs a signal and the processor determines if a puncture or laceration has occurred” which is not taught or suggested by any of the prior art relied upon in the previous rejections or in any of the search discovered during search and consideration of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791